Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status 
Claims 1, 3-15, 21-22 have been examined. Claims 1,3, 6, 8-10, 15 have been amended. Claims 2, 16-20 has been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (US. 20060047538 hereinafter Condurso) in view of Shusterman (US. 20130231947A1) and further in view of Olivier (US. 20170127993 A1 herein after Olivier).

With respect to claim 1, Condurso teaches a clinical therapy system (‘538; Abstract), comprising: 
a drug delivery device configured to delivery deliver medication to a patient (‘538; Para 0020: the communication system configured to provide two way transmission of information over the communication system, a medication delivery device having a processor and a memory associated with the processor for storing programs for operating the processor to control the medication delivery device); 
one or more therapy devices configured to provide therapy to  the patient (‘538; Para 0018: integrated system deployable within an institution that ties together the various prescribing, delivering, and reporting processes that deliver therapy to a patient. Moreover, such a system would be able to access a database or databases of various rules and patient information, including institution medical records, clinical records and data, such as the information provided by various clinical devices, such as blood pressure monitors, PCO2 monitors, glucose monitors, etc, and laboratory equipment, such as that used in blood analysis and the like, and use the accessed information to alter the therapy provided to the patient as appropriate to ensure that the outcome of the therapy, that is, the health of the patient, is optimized; Para 0025: managing patient therapy, comprising: communicating information between therapy delivery devices, monitoring devices and institutional information systems; monitoring information communicated between the therapy delivery devices 
Shusterman teaches 
a computer comprising a local computer and a cloud computing resource (‘947; Para 0010: the scope of methods and systems for multi-scale data processing and analysis described in Shusterman. These methods and systems are particularly useful for computationally intensive tasks that can be distributed between devices and computers connected to a computer network, local-area network, wide-area network, wireless network or the Internet cloud), the computer being programmed to perform a CDS method including: 
receiving with the local computer clinical context data for the patient from a health information system (‘947; Para 0017: The 1st-level processing unit (e.g., smart phone) sends the data and the description of the set of primary elements, comprised of characteristic features, parameters and patterns, to the higher-level (2nd-level) processing unit (cloud). The 2nd-level processing unit (cloud) receives both the data and the description/characteristic features of the 1st-level processing set used by each mobile unit ). 
Receiving, with the local computer real time measurements for the patient from the drug delivery device, one or more vital sign sensors, and at least one device of the one or more therapy devices (‘947; Para 0041: using local computer or devices such as mobile phone, GPS or sensors for physiological monitoring or periodic checkups, (i.e. sensors for monitoring heart rhythm could be incorporated in the armchair; other sensors might be activated and attached to the human body whenever necessary; Para 0155: applying drugs o radjusting  therapy mode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Condurso with the technique of mobile system with network-distributed data processing for biomedical applications as taught by Shusterman and the motivation is to generating a clinical prediction for the 
 
Olivier teaches 
generating, with the local computer and using the real time measurements (‘993; Abstract), 
wherein the coarse summary data comprises average, minimum, or maximum values at a coarser resolution than the real time measurements;(‘993; Para 0026: a model is described that can quantify the level of stress a subject is experiencing given the data and the biological metrics 104 acquired from the data acquisition device 101 using statistical methods embodied in stress function algorithm module 107 to provide a coarse level prediction of stress intensity (0-100%), i.e. classifying measurement at stress minimum level and stress average as in Paras 0028 and 0031); 
communicating the summary coarse data from the local computer to the cloud computing resourse (‘993; Abstract: Microprocessors within the acquisition device process the generated data streams into metrics, which feed into stress function algorithms. Algorithm processing may occur either on the device, or metrics may be communicated via wireless communication for external processing on mobile devices and/or cloud-based platforms); 
generating a clinical prediction for the patient based on a combination of the clinical context data and real time measurements represented by the coarse summary data, wherein the clinical prediction is based on applying, with the cloud computing resourse, one or more physiological models of body systems to the combination of the 993; Para 0015: The data streams generated by the measuring instruments are processed by a microprocessor, contained within the data acquisition device, into digital measurements that are further processed into biological metrics. The biological metrics are fed to stress function algorithms that provide a coarse level prediction of eustress and/or distress levels, and predictions may be given as stress intensities (0-100% ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Condurso/Shusterman with the technique of non-invasive physiological quantification of stress levels and the motivation is to generating a clinical prediction for the patient based on a combination of the clinical context data and the high fidelity data. 
Condurso in view of Shusterman and further in view of Olivier teaches 
Outputting, via the computer, a therapy recommendation for the patient based on the clinical prediction for the patient (‘538; Abstract: The system provides alerts and/or recommendations based on the application of the rules to the information being monitored, and alerts care givers accordingly, providing for dynamic adjustment of the patient's therapy.); and 
Controlling, via the computer, operation of the drug delivery device or one of the one or more therapy devices based on the therapy recommendation (‘538; Para 0183: providing the therapy management system of controlling and analyzing information flow to and from an infusion pump e.g. delivery devicedevices incorporating the principles of the present invention include, for example, and not limited to, vital signs monitors or other clinical devices interacting with a patient. For example, the medication administration device may also be a patient feeding device.) 
Claim 15 is rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the system of claim 1, Shusterman discloses wherein the one or more therapy devices includes a ventilator and the receiving of the real time measurements includes receiving ventilator data from the ventilator; and the applying includes applying pulmonary and cardiac physiological models to the combination of the clinical context data and the real time measurements including the ventilator data to generate the clinical prediction for the patient. (‘947; Para 0080: including vital sign monitors, ventilators, infusion pump.) 

With respect to claim 4, the combined art teaches the system of claim 3, Shusterman discloses wherein the ventilator data received from the ventilator includes pressure, volume, and fraction of inspired oxygen (Fi02) data (‘947; Paras 0012: oxygen, pressure.  etc). 

With respect to claim 5, the combined art teaches the system of claim 3. Shusterman discloses wherein the clinical prediction for the patient includes cardiac output, oxygen delivery pressure, flow and gas constituency settings for the ventilator; and the controlling includes increasing or decreasing an amount of pressure, flow and gas constituency settings from the ventilator delivered to the patient and increasing or 947; Para 0032)  

With respect to claim 6, the combined art teaches the system of claim 1, Shusterman discloses wherein the one or more therapy devices includes a fluid regulatory device and the receiving of the real time measurements includes receiving fluid regulatory data from the fluid regulatory device; and the applying includes applying fluid and renal models to the combination of the clinical context data and the real time measurements including the fluid regulatory data to generate the clinical prediction for the patient (‘947; Para 0156). 

With respect to claim 7, the combined art teaches the system of claim 6, Shusterman discloses wherein the clinical prediction for the patient includes intravenous fluid delivery dose amount and a delivery rate for the fluid regulatory device (‘144; Para 0236); and the controlling includes increasing or decreasing an amount of dose or a delivery rate from the fluid regulatory device delivered to the patient and increasing or decreasing an amount of a respiratory regulatory drug delivered to the patient by the drug delivery device (‘947; Para 0016).  

With respect to claim 8, the combined art teaches the system of claim 1, Shusterman discloses wherein the one or more therapy devices includes a cooling blanket and the receiving of the real time measurements includes receiving patient temperature and thermal regulation data from the cooling blanket; the applying includes applying a patient temperature and a thermal regulation model to the combination of the clinical context data and the real time measurements including the patient temperature 947; Paras 0016, 0032, 0042:). 

With respect to claim 9, the combined art teaches the system of claim 1, Shusterman discloses wherein the one or more therapy devices includes a ventricular assist device and the receiving of the real time measurements includes receiving cardiac support data from the ventricular assist device; the applying includes applying the cardiac model to the combination of the clinical context data and the real time measurements including the cardiac support data to generate the clinical prediction for the patient; and the controlling includes increasing or decreasing a speed of the ventricular assist device (‘947; Paras 0032, 0042). 

With respect to claim 10, the combined art teaches the system of claim 1, Shusterman discloses wherein the one or more therapy devices includes a mechanically adjustable patient bed and the receiving of the real time measurements includes receiving patient position data from the mechanically adjustable patient bed;  the applying includes applying a patient position model to the combination of the clinical context data and the real time measurements including the patient position data to generate the clinical prediction for the patient; and the controlling includes moving a portion of the mechanically adjustable patient bed to adjust a position of the patient (‘947; Para 0041). 

With respect to claim 11, the combined art teaches the system of claim 1. Shusterman discloses wherein: the receiving of the real time measurements for the 947; Para 0012). 

With respect to claim 12, the combined art teaches the system of claim 11, Condurso discloses wherein the outputting of the therapy recommendation for the patient includes outputting the medication dosing recommendation as a control signal to a drug delivery device to cause the drug delivery device to administer the medication to the patient in accord with the medication dosing recommendation (‘538; Abstract). 

With respect to claim 13, the combined art teaches the system of claim 12, Shusterman discloses wherein the CDS method further includes continuing to perform the receiving of clinical context data, the receiving of the real time measurements, and the applying of the one or more physiological models of body systems during the administration of the medication to the patient to update the medication dosing recommendation for the patient during the administration of the medication to the patient (‘947; Paras 0041). 

With respect to claim 14, the combined art teaches the system of claim 1, Shusterman discloses wherein the clinical context data for the patient received from the HIS includes one or more of laboratory data, arterial blood gas (ABG) data, micro 947; Para 0012: arterial blood pressure; Para 0080: laboratory data). 

With respect to claim 21, the combined art teaches the system of claim 1, Shusterman discloses wherein the CDS method includes controlling operation of the drug delivery device and one of the one or more therapy devices based on the therapy recommendation (‘947; Para 0155).  

With respect to claim 22, the combined art teaches the system of claim 1, Shusterman  discloses wherein the therapy recommendation comprises a risk score of a worsening condition based on the medication delivered to the patient or the therapy provided to the patient (‘947; Para 0042, 0156).

Response to Arguments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686